78 B.R. 409 (1987)
In the Matter of Robert C. POWELL.
Civ. A. No. 87-1151, Bankruptcy No. 86-03909K.
United States District Court, E.D. Pennsylvania.
April 30, 1987.
Leslie J. Carson, Jack K. Miller, James J. O'Connell, Philadelphia, Pa., for plaintiffs.

ORDER
NEWCOMER, District Judge.
AND NOW, this 30th day of April, 1987, upon consideration of the parties' briefs and relevant caselaw, it is hereby Ordered that appellant's appeal of the Bankruptcy Court's Order is DENIED and the Bankruptcy Court's determination is AFFIRMED.
The issue in this case is whether a mortgagee is entitled to interest on prepetition arrearages in a Chapter 13 proceeding. In *410 the notice of appeal counsel for appellant stated that the issue in the present appeal was the same legal issue presented in In re Small, No. 86-6874 (E.D.Pa.) and In re Capps, No. 87-0056 (E.D.Pa.).
I choose to follow Judge Giles' well-reasoned opinion in Capps, slip op. (E.D.Pa. March 17, 1987) in which the Court affirmed the Bankruptcy Court's decision which denied a claim for interest on arrearages. The Capps rationale was adopted recently in In re Rice, 75 B.R. 47, (E.D.Pa. 1987) (Bechtle, J.). Furthermore, support for my determination may be found in In re Terry, 780 F.2d 894 (11th Cir.1985). Butt see In re Colegrove, 771 F.2d 119 (6th Cir.1985). Accordingly, the Bankruptcy Court's Order is affirmed.
AND IT IS SO ORDERED.